Citation Nr: 0511238	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  97-20 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
of the cervical, thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSE AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from July 1954 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in June 1996 and 
November 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO denied service 
connection for ankylosing spondylitis of the entire spine.

The Board initially denied the veteran's claim in October 
1995.  In an August 2002 opinion, the Board found that the 
veteran had submitted new and material evidence, reopened the 
claim and remanded the case for procedural development.  In 
September 2003, the Board once again remanded the case 
requesting that the RO afford the veteran a VA orthopedic 
examination.  

In correspondence dated in March 2005, the veteran requested 
a videoconference hearing.  However, in light of the Board's 
favorable decision, the request is moot.  


FINDINGS OF FACT

1.  The veteran is shown to have manifested back pain in 
service.

2.  The veteran had symptoms of ankylosing spondylitis during 
service.


CONCLUSION OF LAW

Ankylosing spondylitis of the cervical, thoracic and lumbar 
spine was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Factual Background

A physical examination dated in July 1954 for purposes of 
entering military service did not note any abnormalities or 
problems of the back.  On the contrary, it was specifically 
indicated that clinical evaluation of the spine was normal.

Service medical records reflect that in October 1965, the 
veteran was treated for complaints of dull back pain around 
the scapular area.  No spasm was noted.  The veteran was 
diagnosed as having a muscle strain.  

A physical examination dated in September 1973 for purposes 
of separating from the service did not note any back problems 
or abnormalities.  

In May 1974, the veteran was treated for low back pain.  He 
reported having no history of a fracture or trauma to his low 
back.  

In a January 1993 VA medical examination, the veteran was 
diagnosed with ankylosing spondylitis of the cervical, dorsal 
thoracic and lumbar spine.  

Of record are several lay statements dated between November 
1995 and January 1996 that describe the veteran's problems 
with his back and neck while in service and post-service.  At 
hearings conducted in November 1996 and October 1998, the 
veteran stated that he had started to experience problems 
with his back and neck while in service but that he had not 
sought treatment for them but had self-medicated at home.  He 
further described how his problems with his back and neck had 
worsened throughout the years.

In a June 2003 VA medical orthopedic examination, the VA 
examiner opined that:
"This is a 66-y-o white male who served in the Air Force 
from 1954-1974.  He has clearly documented ankylosing 
spondylitis and undoubtedly had ankylosing spondylitis 
throughout his entire military service, although his symptoms 
and ankylosis have worsened since his discharge.  His C-file 
clearly documents symptoms from his ankylosing spondylitis 
during his service.  There is no evidence that the patient's 
ankylosing spondylitis was worsened by his military service 
as a radar operator."  The examiner further noted that 
"[t]he ankylosing spondylitis would have been present during 
his military service, although not exacerbated by his 
military service.  Ankylosing spondylitis is an inflammatory 
spondyloarthropathy frequently associated with the HLA-B27 
subtype.  Patient, although ambulatory, is disabled by and 
unemployable due to his ankylosing spondylitis."  A blood 
test associated with the examination report indicates that 
the testing was positive for HLS-B27.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The veteran currently is shown to suffer from disability 
manifested by ankylosing spondylitis.  A present disability 
is a prerequisite for the granting of service connection.  38 
C.F.R. § 3.303; Gilpin, supra.  In addition to a present 
disability, however, the competent evidence must indicate a 
nexus between the claimed disability and some disease or 
injury in service.  38 C.F.R. § 3.303.

In the present case, a VA examiner noted in a June 2003 
opinion that "undoubtedly [the veteran] had ankylosing 
spondylitis throughout his entire military service" and that 
the "C-file clearly documents symptoms from his ankylosing 
spondylitis during his service."

In the VA medical opinion of June 2003 the VA examiner did 
not state that the ankylosing spondylitis pre-existed the 
veteran's service.  However, the examiner did opine that 
there were symptoms of the ankylosing spondylitis throughout 
the veteran's military service.  The Board does note that the 
examiner noted that "ankylosing spondylitis is an 
inflammatory spondyloarthropathy frequently associated with 
the HLS-B27 subtype."  Although this statement may be 
interpreted to mean that ankylosing spondylitis is a genetic 
condition, that fact borders on the irrelevant unless there 
is a congenital or developmental defect.  38 C.F.R. § 3.303.  
The office of the General Counsel has clearly established 
that service connection may be granted for diseases but not 
defects of a congenital, developmental or familial origin.  
VAOPGCPREC 82-90.

In this case, there is no evidence that ankylosing 
spondylitis is a defect.  Furthermore, there is no competent 
evidence that there were any manifestations of ankylosing 
spondylitis prior to service.  Rather, the evidence 
establishes that the veteran complained of back pain during 
service and a VA examiner has determined that the veteran had 
manifestations of ankylosing spondylitis during service.  
Since the evidence supports the claim, service connection is 
granted.


ORDER

Service connection for ankylosing spondylitis of the 
cervical, thoracic and lumbar spine is granted



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


